      Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 1 of 24



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



UNITED STATES                                Criminal No. 16-CR-10343-ADB
      v.
                                             REDACTED VERSION
MICHAEL L. BABICH et al.,
                                             LEAVE TO FILE GRANTED ON
      Defendants.                            JANUARY 10, 2019 (DKT. NO. 667)




                        DEFENDANTS’ CONSOLIDATED REPLY
                    IN SUPPORT OF MOTIONS IN LIMINE NOS. 1–13
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 2 of 24



                                        INTRODUCTION

        The government’s consolidated response makes clear that it intends to prove anything and

everything at trial but the charged RICO conspiracy. In particular, it intends to obtain convictions

based on improper and inflammatory testimony about patient harm, uncharged crimes, and the

purported foreseeability of the acts of third parties (regardless of whether Defendants were aware

of or intended those acts). The government should be precluded from inviting the jury to infer the

existence of a conspiracy from the downstream acts of others. And the government should be

prevented from irreparably tainting the jury with evidence that has no bearing on the sole count of

conspiracy for which Defendants will stand trial.

        Defendants’ stand by their Motions in Limine Nos. 1–13 in full. This reply focuses on

answering particular arguments and contentions in the government’s opposition, and will not

burden the Court with repetitive argument as to each MIL.

   I.      MOTION IN LIMINE NO. 1 TO EXCLUDE EVIDENCE OF PATIENT HARM

        The government’s response makes clear that it intends to use stories of patient harm to

establish that Insys had financial relationships with “bad doctors” who did not look out for their

patients’ best interests. The government apparently intends to maximize the impact of these patient

harm stories by having the patients themselves testify, in the hope that this dramatic evidence,

provided by sympathetic witnesses, will inflame the jury to such a degree that it will be primed

and willing to convict Defendants regardless of whether the government can prove that each agreed

to join the RICO conspiracy. As explained in Defendants’ opening brief and in their separate

Motion in Limine to Exclude Patient Testimony (Dkt. No. 645), the government should not be

permitted to do so, for a host of reasons.




                                                 1
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 3 of 24



       The government’s brief lays bare its intent to turn this trial into a series of mini-trials about

alleged wrongful or excessive prescribing by doctors that purportedly resulted in harm to a handful

of patients. That has nothing to do with whether Defendants here intended or agreed that Subsys

should be wrongfully prescribed. Cherry-picked examples of purported harm to patients is not

proof of Defendants’ intent or agreement to run Insys as a racketeering enterprise by bribing

practitioners to prescribe Subsys to patients who did not need it.              In any case against

pharmaceutical executives, the government can find a handful of patients who suffered harm due

to known side-effects or a few bad prescribers. If that is what it took to prove RICO conspiracy,

every pharmaceutical company in America could be so charged. That is not the law, and the

government offers no persuasive reason why the Court should admit such evidence here.

       The government argues that evidence of the downstream acts of others is relevant under

the Pinkerton doctrine. See Gov’t Consolidated Resp. at 2, 5 (citing Pinkerton v. United States,

328 U.S. 640, 647–48 (1946)). But Pinkerton is not a blank check to introduce any bad act of an

alleged co-conspirator, nor any negative patient outcome associated with Subsys.                Rather,

Pinkerton holds only that a conspirator can be held responsible for the reasonably foreseeable

substantive crimes of a co-conspirator that are committed “in furtherance of the conspiracy.” 328

U.S. at 647–48; see also United States v. Vazquez-Botet, 532 F.3d 37, 62 (1st Cir. 2008) (“Under

the Pinkerton doctrine, a defendant can be found liable for the substantive crime of a coconspirator

provided the crime was reasonably foreseeable and committed in furtherance of the conspiracy.”);

United States v. Morel, 885 F.3d 17, 24 (1st Cir. 2018) (same). Here, Defendants are not charged

with any substantive offenses—much less with “foreseeable” substantive offenses committed

solely by their alleged co-conspirators. The jury, therefore, will not be asked to decide whether




                                                  2
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 4 of 24



Defendants should be held responsible under Pinkerton for purported crimes allegedly committed

by co-conspirator practitioners in the course of their medical practice. Pinkerton is inapposite.

       Moreover, even if Pinkerton could justify admitting downstream substantive offenses of

unindicated co-conspirators in a case where the indictment charges only a conspiracy, it would

still not support admitting patient harm evidence here. The government does not seek, through

this evidence, to demonstrate that, after receiving speaker payments, co-conspirator practitioners

prescribed Subsys more often or at higher doses. Rather, the government wants to introduce

evidence of the consequences of cherry-picked prescriptions by alleged co-conspirator

practitioners, even though there is no evidence that those practitioners discussed particular patients

or their conditions with Defendants.

       The government points to the admission of patient testimony in other healthcare fraud

cases. But in those cases, a prescriber was on trial. Indeed, the government acknowledges in its

opposition that the evidence of patient harm it seeks to introduce is probative “of the doctors’ state

of mind”—not Defendants’. Gov’t Consolidated Resp. at 5 (emphasis added). Defendants are not

medical prescribers. Evidence of patient harm is not probative as to whether Defendants intended

and agreed that practitioners should harm patients, and is therefore inadmissible under Federal

Rule of Evidence 401. In like cases courts have excluded evidence of patient harm.

       For example, in United States v. Bainbridge Management, L.P., certain corporate entities

were charged with a racketeering scheme that involved “kickback payments for patient referrals,”

“unnecessarily hospitaliz[ing] patients,” and performing “unwarranted medical procedures” to

generate fees and funds from Medicare, Medicaid, and private insurance. 2002 WL 31006135,

at *1 (N.D. Ill. Sept. 5, 2002). Notwithstanding those allegations, the court “bar[red] references




                                                  3
         Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 5 of 24



to the deaths of two patients who were allegedly subjected to unnecessary medical procedures.”

Id. at *2. The court explained:

       The crux of the indictment involves a kickback and bribery scheme. . . . The alleged
       result of two particular unnecessary [medical] tests—the death of two patients—is
       not a fact central to the scheme. The patients’ deaths are not probative of the
       necessity of the medical procedures performed. Nor are the deaths probative of the
       elements of . . . racketeering.

Id. Likewise, here, any purported patient harm is not probative of whether Subsys was prescribed

inappropriately by practitioners—much less whether Defendants intended and agreed that Subsys

should be prescribed inappropriately. As with any FDA-approved medication, there are both

benefits and risks associated with taking Subsys. It would therefore be entirely unsurprising if a

small number of the roughly 130,000 Subsys prescriptions1 during the relevant period resulted in

an adverse reaction or an injury associated with using the medication.

       Moreover, it would be a perversion of the Pinkerton doctrine to allow the government to

admit patient harm evidence. The government wants to introduce patient harm because it fears

that neither Defendants’ own statements nor their own conduct will be sufficient to prove the

conspiracy charged in the SSI. If the government is allowed to plug this critical hole with

inflammatory evidence of the consequences of various substantive offenses committed by alleged

co-conspirator practitioners, it will create a substantial risk that the jury will improperly “resort to

the inverse of Pinkerton and infer the existence of a conspiracy from the series of disparate criminal

offenses.” United States v. Salameh, 152 F.3d 88, 149 (2d Cir. 1998); see also United States v.

Sperling, 506 F.2d 1323, 1341–42 (2d Cir. 1974) (stating that Pinkerton should not be invoked “as

a matter of course,” and warning against its use where “evidence of various substantive


1
 See Insys Therapeutics 2015 10-K, available at
https://www.sec.gov/Archives/edgar/data/1516479/000143774916026220/0001437749-16-
026220-index.htm (last visited Jan. 8, 2019).

                                                   4
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 6 of 24



offenses . . . [is] great” but evidence that the defendant was a member of the charged conspiracy

is weak).

       Nor is evidence of patient harm “admissible as a scene-setting device necessary to complete

the story of the crime.” United States v. Cadden, 2018 WL 2108243, at *3 (D. Mass. May 7, 2018)

(internal quotation marks omitted). In Cadden, the defendants sought to exclude evidence of

patient harm stemming from exposure to certain contaminated medicines. The court agreed it

should be excluded, explaining that although “arresting or investigating officers [may] explain …

how they came to be involved in the investigation,” the government should not “be allowed to

relate historical aspects of the case.” Id. Notably, in reaching this decision, the court examined

United States v. Sabetta, 373 F.3d 75, 83 (1st Cir. 2004), United States v. D’Alora, 585 F.2d 16,

20 (1st Cir. 1978), and United States v. Charles, 456 F.3d 249, 256 (1st Cir. 2006)—the exact

same cases that the government has cited in its consolidated opposition in this case. Gov’t

Consolidated Resp. at 8. The Cadden court distinguished each of these cases, observing that “in

each of these cases the evidence helped to explain particular conduct on the part of a defendant,”

or “tended to undercut the credibility of a defendant’s defense to a crime charged.” 2018 WL

2108243, at *3. “[I]n no fashion would evidence of patient harm . . . serve either of these

functions.” Id. It would likewise serve no valid function here.

       The recent federal criminal trial of practitioner Christopher Clough—a physician’s

assistant charged with prescribing Subsys to patients in exchange for kickbacks, rather than based

on the patient’s medical needs—does not support admitting evidence of patient harm. In Clough,

the court allowed the prosecution to call a handful of patients to testify that they became addicted

to Subsys, holding that such evidence was “relevant to demonstrating whether Clough in fact

overprescribed Subsys and whether something other than medical need motivated his prescriptions



                                                 5
         Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 7 of 24



of Subsys.” United States v. Clough, 2018 WL 6519068, at *2 (D.N.H. Dec. 11, 2018). But

Clough was the prescriber, and the government presented evidence of what he allegedly knew

about particular patients in the course of his treatment decisions, including how patients were

tolerating Subsys. There is no evidence that Clough, or any other alleged co-conspirator, provided

(or was even asked to provide) such patient information to Defendants here. The district court’s

order in Clough does not suggest that patient harm—of which Defendants were not even aware—

is relevant to this case.

        Finally, even if evidence of patient harm were somehow marginally relevant—and it is

not—the Court should still exclude it under Federal Rule of Evidence 403 because of its prejudicial

impact. As the court explained in Bainbridge:

        Evidence about the death of two patients is inflammatory and likely to prejudice
        the jury against the corporate defendants who are not charged with causing the
        patient’s deaths. Moreover, the challenged evidence would also raise collateral
        causation issues concerning patients’ deaths.

2002 WL 31006135, at *2. Cherry-picked evidence of patient harm would likewise inflame the

jury against Defendants in this case, potentially necessitating a series of mini-trials concerning co-

conspirators’ treatment of individual patients. See Dkt. No. 645 (Defendants’ Motion in Limine to

Exclude Patient Testimony). The government could thus turn this trial into a series of irrelevant

and highly prejudicial detours into the personal stories of a handful of patients who had a negative

experience with Subsys and/or their prescribing practitioner. Such evidence would improperly

invite the jury to decide this case on an emotional basis, and find Defendants guilty-by-association

instead of assessing whether the government has met its burden to prove the crime charged.

Moreover, as Defendants have explained, such evidence would be especially prejudicial here

because the government has not produced the medical records necessary for Defendants to mount




                                                  6
          Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 8 of 24



an adequate defense to the government’s allegations of patient harm. Dkt. No. 645 (Defendants’

Motion in Limine to Exclude Patient Testimony) at 4–5.

   II.       MOTION IN LIMINE NO. 2 TO EXCLUDE ANY EVIDENCE OR ARGUMENT
             REGARDING PLEAS, CONVICTIONS, SETTLEMENTS, OR MEDICAL
             BOARD ACTIONS OF NON-TESTIFYING WITNESSES
          In response to Defendants’ Motion in Limine No. 2, the government concedes that it will

not introduce evidence or argument regarding pleas, convictions, settlements, or medical board

actions of non-testifying witnesses—except to the extent that Defendants “‘open the door’ by

arguing that non-testifying HCPs were engaged in legitimate practices and/or respected in the

medical community.” Gov’t Consolidated Resp. at 10–11. Defendants will not open the door. In

particular, Defendants will not argue or elicit testimony that non-testifying practitioners have not

been convicted of crimes, pled guilty, or suffered adverse medical board actions. However,

Defendants do intend to point out what the government has not proved, and may well point out

that the government has failed to call certain witnesses available to the government. Doing so

does not “open the door” to anything. It merely notes the government’s failure to offer certain

kinds of proof to the jury.

   III.      MOTION IN LIMINE NO. 3 TO EXCLUDE ANY EVIDENCE OR ARGUMENT
             THAT ANY PRACTITIONER OTHER THAN THE THIRTEEN ALLEGED
             CO-CONSPIRATORS WAS BRIBED

          The government’s response to Defendants’ Motion in Limine No. 3 attacks a straw man.

Defendants are not seeking to exclude evidence of unsuccessful attempts to bribe practitioners.

See Gov’t Consolidated Resp. at 11. Rather, Defendants may point out that the government alleges

that only thirteen practitioners actually joined the alleged conspiracy. The government offers no

reason why it should be permitted to present evidence that would effectively expand the scope of

the charged conspiracy during trial. In particular, the government has consistently maintained that


                                                 7
         Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 9 of 24



there are thirteen co-conspirator practitioners, as alleged in the SSI. If Defendants point out this

number at trial, the government cannot be allowed to ambush Defendants by offering evidence or

argument that additional practitioners were successfully bribed, after not having identified them in

the co-conspirator disclosures for the SSI.

   IV.      MOTION IN LIMINE NO. 4 TO EXCLUDE EVIDENCE OF ANY CRIMES
            OTHER THAN RICO PREDICATE OFFENSES ALLEGED IN THE SSI

         The sole count in the SSI is conspiracy to violate the RICO statute. The jury should not

hear evidence or arguments that Defendants committed uncharged crimes that are not RICO

predicates—such as violations of the federal Anti-Kickback Statute (“AKS”) or the Health

Insurance Portability and Accountability Act (“HIPAA”). If the government is able to present

conduct that violates those statutes as if it is evidence of the crime charged, it would be obviously

and highly prejudicial to Defendants. Indeed, this concern is a central focus of Defendants’

pending Motion to Dismiss, and the government’s response here confirms Defendants’ fears.

         In the government’s view, the fact that AKS and HIPAA “offenses are not chargeable as

RICO predicates pursuant to 18 U.S.C. § 1961(1) does not preclude evidence of these crimes if

they are relevant proof of the RICO conspiracy.” Gov’t Consolidated Resp. at 12 (emphasis

added). That statement is absurd on its face, and confirms that the government is improperly

recasting non-RICO predicates as RICO violations. Violations of the AKS or HIPAA are not by

definition “relevant proof” of the RICO conspiracy because they are not offenses that qualify as

RICO predicates. Cf. 18 U.S.C. § 1961(1) (listing RICO predicate offenses); Illinois Farmers Ins.

Co. v. Mobile Diagnostic Imaging, Inc., 2014 WL 4104789, at *9 (D. Minn. Aug. 19, 2014)

(“Violations of the anti-kickback statutes are not predicate acts under RICO.”); Wheeler v. Hilo




                                                 8
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 10 of 24



Med. Ctr., Inc., 2010 WL 1711993, at *8 n.11 (D. Haw. Apr. 27, 2010) (“Violations of . . .

HIPAA . . . are not predicate acts under RICO.”).

        It will be confusing enough for the jury to hear that, of the various cooperating government

witnesses, only one has pled guilty to the offense actually charged in the SSI (Alec Burlakoff),

while most others have pled guilty to AKS violations. If the government were also permitted to

introduce affirmative evidence and argument that Defendants violated the AKS or HIPAA, it

would be impossible for Defendants to get a fair trial on RICO conspiracy. The Court should not

countenance the government’s effort to sow confusion about the crime charged.

   V.      MOTION IN LIMINE NO. 5 TO EXCLUDE EVIDENCE OF CRIMINAL
           CONDUCT AND OTHER BAD ACTS ABSENT A PROFFER OF EVIDENCE
           THAT ANY DEFENDANT KNEW ABOUT OR AGREED TO THEM

        The SSI charges Defendants with conspiring to use Insys to engage in a pattern of honest

services fraud, mail and wire fraud, and Controlled Substances Act violations. Defendants’ trial

should examine only whether they knowingly agreed to participate in such a conspiracy. As the

consolidated response makes clear, however, the government wants to turn the trial into an

examination of the conduct of others—including conduct of which Defendants indisputably had

no knowledge, committed by individuals with whom certain Defendants had never even met. If

the government is permitted to do this, Defendants’ trial will devolve into a series of mini-trials

over third-party misconduct.

        As described above, the most concerning example of this is the government’s desire to

present to the jury a handful of cherry-picked stories of patients allegedly mistreated and injured

by certain alleged co-conspirator practitioners who are not on trial in this case. See supra at 2–7.

But the issue goes beyond that category and even touches upon any evidence of bad conduct that

the government cannot link to the knowledge or awareness of any of these Defendants.



                                                 9
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 11 of 24



       Contrary to the government’s belief, Pinkerton does not support admitting such evidence.

Instead, the government wants to point to various “disparate offenses” committed by alleged co-

conspirator practitioners so that that the jury will improperly “resort to the inverse of Pinkerton

and infer [Defendants’ agreement to join the charged] conspiracy from [this] series of disparate

criminal offenses.” United States v. Salameh, 152 F.3d 88, 149 (2d Cir. 1998). Pinkerton should

not be invoked “as a matter of course,” especially where “evidence of various substantive

offenses . . . [is] great” but evidence that the defendant was a member of the charged conspiracy

is weak. United States v. Sperling, 506 F.2d 1323, 1341–42 (2d Cir. 1974). The court should

require a proffer of evidence showing that one or more of the Defendants knew about or agreed to

the criminal conduct or other acts, before the relevant witness takes the stand, and exclude any

evidence of criminal conduct of which Defendants were unaware.

       The relief sought in Defendants’ MIL No. 5 will ensure that the jury learns only of conduct

that Defendants themselves knew about or agreed to at the time of the charged conspiracy. This

relief does not prevent the government from presenting any relevant evidence. If the government

can proffer a satisfactory basis for at least one Defendant’s knowledge of the evidence that it

intends to elicit from a specific witness, then it can present that evidence to the jury (along, if

appropriate, with a cautionary instruction from the Court that the evidence should only be

considered against particular Defendants). If the government cannot make this showing, it is

offering the very type of inverse-Pinkerton evidence that courts have rejected.

       The Court should also grant MIL No. 5 because of the length and scope of trial. Unless

the government is required to proffer the link between particular evidence and these Defendants

in advance of presenting it to the jury, trial will devolve into a months-long barrage of bad conduct

evidence without clarity as to what each Defendant knew or agreed to at the time. This is improper,



                                                 10
         Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 12 of 24



as it will invite the jury to convict Defendants based on their mere association with and

participation in Insys.

         Simply put, there is no persuasive reason to deny Defendants’ MIL No. 5. Granting it will

result in a fairer trial, with a cleaner trial record, than the government’s throw-everything-at-the-

wall approach.

   VI.      MOTION IN LIMINE NO. 6 TO EXCLUDE ANY EVIDENCE OR ARGUMENT
            OF CRIMINAL CONDUCT OR OTHER BAD ACTS THAT POST-DATE THE
            ALLEGED CONSPIRACY PERIOD
         In opposing Defendants’ MIL No. 6, the government acknowledges that post-conspiracy

evidence is generally inadmissible, but argues that it can come in under certain exceptions. Gov’t

Consolidated Resp. at 15–17. This is not at odds with Defendants’ motion, which requested that

the government proffer, in advance, any post-conspiracy evidence that it seeks to admit at trial and

explain the basis for its admission. For instance, if the government thinks that specific pieces of

post-conspiracy evidence are relevant to consciousness of guilt or admissible under Rule

801(d)(2)(E), it should identify that evidence in advance so that Defendants and the Court have an

opportunity to assess whether it is in fact relevant and admissible under the pertinent rules. The

government should not surprise Defendants at trial by presenting, without warning, evidence of

conduct that post-dates the conspiracy end-date of December 2015.

   VII.     MOTION IN LIMINE NO. 7 TO EXCLUDE ANY COMPARISON OF SUBSYS
            TO HEROIN
         Defendants stand by the arguments made in their opening memorandum. Any comparison

of Subsys to heroin should be excluded as irrelevant and unfairly prejudicial under Rules 401 and

403. If the government wants to illustrate the strength of fentanyl to the jury, it can do so through

comparisons to other legal opioids, not to a drug banned in the United States for over a century

and associated with criminality in the public mind.

                                                 11
          Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 13 of 24



          For instance, as reflected in a recent production of FDA documents by the government to

Defendants, the potency of fentanyl is sometimes described in relation to the potency of morphine.

See, e.g., Ex. 1, FDA Briefing Materials (USAO-MA-1402606) at 10 (Fentanyl has “enhanced

potency and fewer adverse effects than morphine.”). Such a comparison would accomplish the

same thing as the heroin comparison, without the impermissible suggestion that Subsys is more

dangerous than an illegal street drug. There is no reason to mention heroin, or any other illegal

street drugs, at this trial.

    VIII. MOTION IN LIMINE NO. 8 TO EXCLUDE EVIDENCE OR ARGUMENT
          CONCERNING “CORPORATE CULTURE” AT INSYS
          Defendants stand by the arguments made in their opening memorandum, and in

Defendants’ Opposition to Government’s Motion in Limine to Admit Evidence (Dkt. No. 635).

As with MIL Nos. 1 and 5, this MIL will ensure that the trial is about Defendants’ alleged

conspiratorial agreement, and not a compendium of anything bad, salacious, or off-color that may

have happened at Insys over a period of years. Granting the MIL will not hamper the government

from proving its case, if it has the evidence to prove Defendants’ agreement to the charged

conspiracy. And if the government does not have the evidence to prove Defendants’ agreement to

the charged conspiracy, the Court will not allow the government to obtain convictions by putting

on a morality play at trial.

    IX.      MOTION IN LIMINE NO. 9 TO EXCLUDE CONTENT POSTED ON
             CAFEPHARMA.COM
          Defendants stand by the arguments made in their opening memorandum. Given the effort

expended by the government to resist exclusion of this rank hearsay, Defendants respond briefly

here.




                                                12
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 14 of 24



        The government argues that anonymously-posted content on cafepharma.com is relevant

to Defendants’ state of mind. Gov’t Consolidated Resp. at 18. First, the government cannot make

that showing based on former defendants Babich and Burlakoff, or any other cooperating witness

being “on notice” of cafepharma.com posts, because they are not the Defendants at trial. Second,

it is unclear what relevance the cafepharma.com posts could possibly have as notice. For instance,

there is no value in establishing simply that the Defendants were on notice that someone was

posting ugly, unsubstantiated rumors on the internet. The posts would serve as notice only under

the assumption that the underlying content is true. And no jury could be expected to understand

these posts as anything other than evidence of alleged misconduct at Insys—i.e., that the things

described in the posts actually happened—which is undoubtedly the reason that the government

has spilled so much ink resisting their exclusion.

        Moreover, the risk of unfair prejudice far outweighs any conceivable probative value of

the posts, which contain anonymous, unsubstantiated, inflammatory statements that would taint

the jury even if a limiting instruction were given. Fed. R. Evid. 403. If the Court believes the

posts could somehow be relevant to notice—regardless of the truth of the matter asserted—and the

government wants to argue at trial that one or more of the Defendants was on notice of the posts,

it can attempt to solicit testimony to that effect without introducing the actual posts into evidence

or reading them to the jury.

   X.      MOTION IN LIMINE NO. 10 TO EXCLUDE IMPROPER OPINIONS ABOUT
           THE LEGALITY OF WITNESSES’ AND DEFENDANTS’ CONDUCT

        A witness’s opinion that, in hindsight, the witness’s past conduct was unlawful is irrelevant

as to whether Defendants had the requisite specific intent. And witnesses’ opinions (whether in

hindsight or not) regarding the illegality of Defendants’ actions are inadmissible and inappropriate

lay opinions under Federal Rule of Evidence 701. To the extent that a witness’s testimony is based

                                                 13
         Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 15 of 24



on hindsight impressions or hunches about purportedly illegal conduct, it is not based on firsthand

knowledge and thus is also inadmissible under Rule 701. And, perhaps most important—at least

in the context of this case—precluding hindsight lay opinion testimony would ensure that

Defendants are not convicted by testimony elicited by suggestive government questioning.

         A disturbing trend has emerged from the government’s recent productions to Defendants,

which underscores the need for a ruling excluding hindsight opinion testimony. Several recent

interviews of potential witnesses suggest that some combination of forces—likely including fear

on the part of uncharged Insys employees, the inherently coercive power of the government, and

the suggestive nature of the government’s questioning—is producing unreliable, hindsight opinion

testimony on the eve of trial. The examples that follow are not exhaustive, but they illustrate the

point.




                                                14
Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 16 of 24




                               15
Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 17 of 24




                               16
         Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 18 of 24




         These examples illustrate the dangers of hindsight testimony generally, and underscore the

need for the Court to exclude lay witnesses’ hindsight characterizations of the legality of their

conduct or Defendants’. While Defendants can cross-examine one or more witnesses about

changing testimony, it is unrealistic to expect Defendants to be able, through cross-examination,

to rebut a months-long government case where witness after witness is now delivering via

hindsight the exact narrative the government wants to push. For all the reasons explained in

Defendants’ Motion in Limine No. 10, such testimony is inadmissible and should be excluded.

   XI.      MOTIONS IN LIMINE NOS. 11 AND 12 TO PRECLUDE THE GOVERNMENT
            FROM MISCHARACTERIZING PERMISSIBLE PRACTICES AS CRIMINAL
            CONDUCT
         The government acknowledges that the practices identified by Defendants in their Motions

in Limine Nos. 11 and 12 are legal. Still, the government’s response shows that the Court must be

vigilant in preventing the government from improperly characterizing these practices at trial.

         The government admits, for example, that off-label prescribing is legal. Moreover, as

Defendants pointed out in their First Motion to Dismiss, off-label marketing was never charged in

this case—and for good reason, as doing so would run headlong into First Amendment problems.

See Defendants’ First Motion to Dismiss, Dkt. No. 319, at 26. But at the same time, the

government insists that any evidence of a bribe converts off-label prescribing into evidence of

                                                17
        Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 19 of 24



Defendants’ criminal intent. See Gov’t Consolidated Resp. at 26–27. The government cannot

have it both ways by saying that practices are legal but are nevertheless evidence of Defendants’

illegal aims.2 Since off-label prescribing is legal and off-label marketing is not charged in this

case, any attempt by the government to suggest that off-label use of Subsys is evidence of

Defendants’ criminal intent would be grounds for a mistrial. The prosecutors in this case have

neither the jurisdiction nor the expertise to suggest to jurors that off-label use of a drug is somehow

suspect or indicative of a lack of legitimate medical purpose. Even the FDA does not have the

power to say as much. Cf. Ex. 10, Ltr. from N. Yeager and D. Lazarus to Counsel for Defendants

(Oct. 14, 2018) at 5 (stating that the FDA “does not regulate the practice of medicine”).

       The government also acknowledges that “direct shipping” agreements are not prohibited,

but argues that there is evidence to show that Defendants used “direct shipping to evade the caps

placed on shipments of Schedule II drugs (such as Subsys) to wholesalers, in an effort to conceal

their bribery scheme from the DEA and to reward high prescribers for their prescribing practices.”

Gov’t Consolidated Resp. at 33. The government fails to explain how that can be so, given that

Insys used Integrated Commercialization Solutions (ICS), a third-party logistics company, to

“direct ship” Subsys. As explained in Defendants’ Motion in Limine (Dkt. No. 576 at 10–11), ICS

assumed the same obligations to monitor and report any suspicious orders as a wholesaler.




2
  The government also concedes that there is nothing impermissible about Insys focusing
marketing efforts on practitioners who already prescribe TIRFs. But it argues that “[t]his evidence
will help to establish the Defendants’ intent in conspiring to target their bribes on these types of
prescribers, including prescribers that the Defendants knew to be running ‘pill mills’ and knew to
be under federal indictment for health care fraud and other crimes.” Gov’t Consolidated Resp. at
26. But the government does not cite any evidence that Defendants were on notice of any pill mill
doctors. Rather, the government is using notice to its witnesses—Babich and Burlakoff, who did
receive and respond to an email about a pill mill doctor—to present documents and allegations
that it cannot tie to Defendants.

                                                  18
       Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 20 of 24



   XII.    MOTION IN LIMINE NO. 13 TO PRECLUDE EVIDENCE OR ARGUMENT
           CONCERNING ANY “FRAUD BY OMISSION” THEORY

       After repeated arguments from Defendants that the government failed to allege the

deception necessary to support an honest-services fraud charge, see Dkt. Nos. 319 (First MTD),

the SSI doubled down by presenting a novel argument: “Had the insurers known that the

defendants gave bribes and kickbacks to the targeted practitioners, the insurers would not have

authorized payment for Subsys because insurers do not authorize payment for prescriptions that

are written . . . in exchange for a bribe or kickback[.]” Dkt. No. 419 (SSI) at 31. The government

thus seeks to repackage alleged AKS conduct as “fraud by omission”—but has never identified an

affirmative duty to disclose on which such a theory could be based. See Dkt. No. 514 (Second

MTD). Defendants could not have committed fraud-by-omission by failing to disclose information

that they had no duty to disclose.      Defendants therefore moved in limine to preclude the

government from offering any evidence or argument that Defendants or any alleged co-

conspirators committed fraud by failing to disclose to patients or insurance companies that doctors

received payments from Insys in exchange for prescribing Subsys. See Dkt. No. 577 (Motion in

Limine No. 13).

       The government offers no persuasive response. Instead, the government attacks a straw

man by repeatedly conflating fraud-by-omission and affirmative fraud. To be clear, Defendants

are not seeking to exclude evidence of statements made by the Insys Reimbursement Center

(“IRC”) to insurance companies regarding patients, prescriptions, and diagnoses. See Dkt. No.

577 at 4 n.2. What Defendants seek to exclude is evidence or argument that Defendants or their

alleged co-conspirators failed to disclose a financial arrangement to induce doctors to prescribe

more Subsys, which relates to the mail fraud predicate of the RICO conspiracy. The government’s




                                                19
       Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 21 of 24



confusion of these two issues illustrates how easily a jury might confuse the two, absent clear

boundaries on what the government may point to as evidence of fraud.

       The government cites three cases in support of a physician’s general duty to disclose

information that would be “material” to a patient’s decision. See Gov’t Consolidated Resp. at 40.

But none of these cases discuss or impose a duty on physicians to disclose a financial arrangement

with a pharmaceutical company. See Harrison v. United States, 284 F.3d 293 (1st Cir. 2002)

(discussing doctor’s failure to disclose risks of a C-section for purposes of obtaining informed

consent); Bourassa v. LaFortune, 711 F. Supp. 43 (D. Mass. 1989) (concerning physician’s failure

to disclose cause of patient’s death in a wrongful death action); Canterbury v. Spence, 464 F. 2d

772, 794 (D.C. Cir. 1972) (evaluating whether surgeon’s failure to disclose risks of a procedure

“bring[s] the disclosure duty into play”). And the government cites no case that identifies a duty

on the part of pharmaceutical companies to disclose such financial arrangements to insurance

companies.

       The Babich information underscores Defendants’ point. That information is effectively an

AKS plea repackaged as mail fraud. Babich is not alleged to have agreed to prescriptions that lack

a legitimate medical purpose or to have agreed to any alleged fraud involving the IRC—rather, his

plea is based solely on an agreement to bribes and kickbacks and failure to disclose those bribes

and kickbacks. That is purported mail fraud-by-omission, but it does not rest on any identified

duty to disclose. Rather, the information is completely silent on why Insys would have had a duty

to inform insurance companies about financial arrangements with practitioners.          That the

government cannot identify a duty even after two motions to dismiss, and is repackaging AKS

conduct as mail fraud in the Babich plea, confirms what Defendants have been saying for months:

This is an incorrectly-charged case.



                                               20
       Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 22 of 24



       Any evidence or argument that Defendants or their alleged co-conspirators failed to

disclose financial anangements to patients or insurance companies is inelevant, and would confuse

and mislead jurors by suggesting that such failures are evidence of fraud. The Comi should

preclude all such evidence and argument, and should preclude the government from eliciting

testimony from any patient or insurer witness about whether he or she would have wanted to know

about such financial ru.rnngements.3

                                        CONCLUSION

       For the foregoing reasons, the Comi should grant Defendants' Motions in Limine Nos. 1-

13.




3The government's opposition as well as its recent interviews of Subs
Defendants' concerns are well founded. See, e. .




                                               21
       Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 23 of 24



Dated: January 10, 2019                   Respectfully submitted,

/s/ Tracy A. Miner                       /s/ Steven A. Tyrrell
Tracy A. Miner (BBO# 547137)             Steven A. Tyrrell (admitted pro hac vice)
tminer@demeollp.com                      steven.tyrrell@weil.com
Megan Siddall (BBO# 568979)              Patrick J. O’Toole, Jr. (BBO# 559267)
msiddall@demeollp.com                    patrick.otoole@weil.com
Demeo LLP                                Weil, Gotshal & Manges LLP
200 State Street                         2001 M Street NW
Boston, MA 02109                         Washington, D.C. 20036
Telephone: (617) 263-2600                Telephone: (202) 682-7213

Attorneys for Michael Gurry              Attorneys for Richard Simon

/s/ Michael Kendall                      /s/ Kosta S. Stojilkovic
Michael Kendall (BBO# 544866)            Beth A. Wilkinson (admitted pro hac vice)
michael.kendall@whitecase.com            bwilkinson@wilkinsonwalsh.com
Alexandra Gliga (BBO# 694959)            Alexandra M. Walsh (admitted pro hac vice)
alexandra.gliga@whitecase.com            awalsh@wilkinsonwalsh.com
White & Case LLP                         Kosta S. Stojilkovic (admitted pro hac vice)
75 State Street                          kstojilkovic@wilkinsonwalsh.com
Boston, MA 02109                         Wilkinson Walsh + Eskovitz LLP
Telephone: (617) 939-9310                2001 M Street NW
                                         Washington, D.C. 20036
Attorneys for Joseph Rowan               Telephone: (202) 847-4000

/s/ Peter C. Horstmann                   Brien T. O’Connor (BBO# 546767)
Peter C. Horstmann (BBO# 556377)         brien.o’connor@ropesgray.com
pete@horstmannlaw.com                    Aaron M. Katz (BBO# 662457)
Law Offices of Peter Charles Horstmann   aaron.katz@ropesgray.com
450 Lexington Street, Suite 101          Ropes & Gray LLP
Newton, MA 02466                         Prudential Tower 800 Boylston Street
Telephone: (617) 723-1980                Boston, MA 02199
                                         Telephone: (617) 951-7000
Attorney for Sunrise Lee
                                         Attorneys for Dr. John Kapoor




                                         22
       Case 1:16-cr-10343-ADB Document 669 Filed 01/10/19 Page 24 of 24




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document will be served on counsel for the government
through the ECF system.

                                                   /s/ Kosta S. Stojilkovic
                                                   Kosta S. Stojilkovic
                                                   Counsel for Dr. John Kapoor
